                                                                                      Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 1 of 18



                                                                            1 PAYNE & FEARS LLP
                                                                              Attorneys at Law
                                                                            2 Matthew L. Durham
                                                                              Arizona Bar No. 032754
                                                                            3 mld@paynefears.com
                                                                              Sarah J. Odia, Pro Hac Vice Forthcoming
                                                                            4 sjo@paynefears.com
                                                                              2375 East Camelback Road, 6th Floor
                                                                            5 Phoenix, Arizona 85016
                                                                              Telephone: (602) 344-9549
                                                                            6 Facsimile: (602) 344-9653

                                                                            7 Attorneys for Defendant and Counterclaimant
                                                                              PeopleReady, Inc.
                                                                            8

                                                                            9                                UNITED STATES DISTRICT COURT
                                                                           10                                       DISTRICT OF ARIZONA
                                                                           11
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 Republic Services Procurement, Inc.,                Case No. 2:19-cv-00299-DWL
                           PHOENIX, ARIZONA 85016




                                                                           13                   Plaintiff,                        DEFENDANT PEOPLEREADY, INC.’S
                             ATTORNEYS AT LAW




                                                                                                                                  ANSWER TO PLAINTIFF’S
                                                          (602) 344-9549




                                                                           14            v.                                       COMPLAINT AND COUNTERCLAIM
                                                                           15 PeopleReady, Inc.,                                  JURY DEMAND
                                                                           16                   Defendant.

                                                                           17 PeopleReady, Inc.,

                                                                           18                   Counterclaimant,
                                                                           19            v.
                                                                           20 Republic Services Procurement, Inc.,

                                                                           21                   Counterdefendant.
                                                                           22

                                                                           23            Pursuant to Rule 8(b) of the Federal Rules of Civil Procedure, Defendant PeopleReady,
                                                                           24 Inc. (“PeopleReady”) answers Plaintiff’s Complaint (“Complaint”). If an averment is not

                                                                           25 specifically admitted, it is hereby denied.

                                                                           26
                                                                                ///
                                                                           27

                                                                           28 ///
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 2 of 18



                                                                            1                                    ANSWER TO COMPLAINT
                                                                            2          1.     Responding to Paragraph 1 of the Complaint, PeopleReady lacks sufficient

                                                                            3 knowledge or information to form a belief concerning the truth of the factual allegations contained

                                                                            4 therein and on that basis denies such allegations.

                                                                            5          2.     Responding to Paragraph 2 of the Complaint, PeopleReady admits the allegations

                                                                            6 contained therein.

                                                                            7          3.     Responding to Paragraph 3 of the Complaint, PeopleReady lacks sufficient

                                                                            8 knowledge or information to form a belief concerning the truth of the factual allegations contained

                                                                            9 therein and on that basis denies such allegations.

                                                                           10          4.     Responding to Paragraph 4 of the Complaint, PeopleReady lacks sufficient

                                                                           11 knowledge or information to form a belief concerning the truth of the factual allegations contained
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 therein and on that basis denies such allegations.
                           PHOENIX, ARIZONA 85016




                                                                           13          5.     Responding to Paragraph 5 of the Complaint, PeopleReady lacks sufficient
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 knowledge or information to form a belief concerning the truth of the factual allegations contained

                                                                           15 therein and on that basis denies such allegations.

                                                                           16          6.     Responding to Paragraph 6 of the Complaint, PeopleReady admits that effective

                                                                           17 January 27, 2017, PeopleReady and Republic entered into a National Temporary Labor Services

                                                                           18 Agreement (the “Agreement”) under which PeopleReady agreed to provide labor at certain

                                                                           19 Republic facilities. Except as expressly admitted herein, PeopleReady denies each and every

                                                                           20 remaining allegation contained therein.

                                                                           21          7.     Responding to Paragraph 7 of the Complaint, PeopleReady admits that the

                                                                           22 Agreement included a defense and indemnification provision. Except as expressly admitted herein,

                                                                           23 PeopleReady denies each and every remaining allegation contained therein. Paragraph 7 further

                                                                           24 contains legal conclusions and arguments to which no response is required.

                                                                           25          8.     Responding to Paragraph 8 of the Complaint, PeopleReady admits the allegations

                                                                           26 contained therein.

                                                                           27          9.     Responding to Paragraph 9 of the Complaint, PeopleReady admits that paragraph

                                                                           28 10.2 of the Agreement required PeopleReady to include Republic as an additional insured on some


                                                                                                                              -2-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 3 of 18



                                                                            1 of its insurance policies. Except as expressly admitted herein, PeopleReady denies each and every

                                                                            2 remaining allegations contained therein.

                                                                            3          10.    Responding to Paragraph 10 of the Complaint, PeopleReady denies the allegations

                                                                            4 contained therein. Paragraph 10 further contains legal conclusions and arguments to which no

                                                                            5 response is required.

                                                                            6          11.    Responding to Paragraph 11 of the Complaint, PeopleReady admits the allegations

                                                                            7 contained therein.

                                                                            8          12.    Responding to Paragraph 12 of the Complaint, PeopleReady lacks sufficient

                                                                            9 knowledge or information to form a belief concerning the truth of the factual allegations contained

                                                                           10 therein and on that basis denies such allegations.

                                                                           11          13.    Responding to Paragraph 13 of the Complaint, PeopleReady lacks sufficient
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 knowledge or information to form a belief concerning the truth of the factual allegations contained
                           PHOENIX, ARIZONA 85016




                                                                           13 therein and on that basis denies such allegations.
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14          14.    Responding to Paragraph 14 of the Complaint, PeopleReady lacks sufficient

                                                                           15 knowledge or information to form a belief concerning the truth of the factual allegations contained

                                                                           16 therein and on that basis denies such allegations.

                                                                           17          15.    Responding to Paragraph 15 of the Complaint, PeopleReady admits that Republic

                                                                           18 tendered its defense concerning the incident relating to Mitchell to PeopleReady. Except as

                                                                           19 expressly admitted herein, PeopleReady denies each and every remaining allegation contained

                                                                           20 therein.

                                                                           21          16.    Responding to Paragraph 16 of the Complaint, PeopleReady denies each and every

                                                                           22 allegation contained therein.

                                                                           23          17.    Responding to Paragraph 17 of the Complaint, PeopleReady denies each and every

                                                                           24 allegation contained therein.

                                                                           25          18.    Responding to Paragraph 18 of the Complaint, PeopleReady denies each and every

                                                                           26 allegation contained therein.

                                                                           27          19.    Responding to Paragraph 19 of the Complaint, PeopleReady denies each and every

                                                                           28 allegation contained therein.


                                                                                                                              -3-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 4 of 18



                                                                            1                                               COUNT ONE
                                                                            2                (Breach of the Duty to Defend and Breach of Express Contractual Indemnity)
                                                                            3          20.     Responding to Paragraph 20 of the Complaint, PeopleReady repeats and realleges
                                                                            4 each of the foregoing paragraphs of this Answer as though fully set forth herein.

                                                                            5          21.     Responding to Paragraph 21 of the Complaint, PeopleReady denies each and every

                                                                            6 allegation contained therein. Paragraph 21 further contains legal conclusions and arguments to

                                                                            7 which no response is required.

                                                                            8          22.     Responding to Paragraph 22 of the Complaint, PeopleReady denies each and every

                                                                            9 allegation contained therein.

                                                                           10          23.     Responding to Paragraph 23 of the Complaint, PeopleReady denies each and every
                                                                           11 allegation contained therein.
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12          24.     Responding to Paragraph 24 of the Complaint, PeopleReady denies each and every
                           PHOENIX, ARIZONA 85016




                                                                           13 allegation contained therein.
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14          25.     Responding to Paragraph 25 of the Complaint, PeopleReady denies each and every
                                                                           15 allegation contained therein.

                                                                           16          26.     Responding to Paragraph 26 of the Complaint, PeopleReady denies each and every
                                                                           17 allegation contained therein.

                                                                           18                                               COUNT TWO
                                                                           19                                            (Declaratory Relief)
                                                                           20          27.     Responding to Paragraph 27 of the Complaint, PeopleReady repeats and realleges

                                                                           21 each of the foregoing paragraphs of this Answer as though fully set forth herein.

                                                                           22          28.     Responding to Paragraph 28 of the Complaint, PeopleReady denies each and every

                                                                           23 allegation contained therein. Paragraph 28 further contains arguments and legal conclusions to

                                                                           24 which no response is required.

                                                                           25          29.     Responding to Paragraph 29 of the Complaint, PeopleReady denies each and every

                                                                           26 allegation contained therein. Paragraph 29 further contains arguments and legal conclusions to

                                                                           27 which no response is required.

                                                                           28


                                                                                                                              -4-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 5 of 18



                                                                            1                                     AFFIRMATIVE DEFENSES
                                                                            2          PeopleReady pleads the following separate defenses. PeopleReady reserves the right to

                                                                            3 assert additional affirmative defenses that discovery indicates are proper.

                                                                            4                                 FIRST AFFIRMATIVE DEFENSE
                                                                            5          1.     As a separate and first affirmative defense to the Complaint, and to the purported

                                                                            6 causes of action set forth therein, PeopleReady alleges that the Complaint fails to state facts

                                                                            7 sufficient to constitute a cause of action.

                                                                            8                                SECOND AFFIRMATIVE DEFENSE
                                                                            9          2.     As a separate and second affirmative defense to the Complaint and each purported

                                                                           10 cause of action contained therein, PeopleReady alleges that Plaintiff breached the covenant of

                                                                           11 good faith and fair dealing causing PeopleReady to incur damages and thereby also excusing
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 PeopleReady’s performance under the Agreement.
                           PHOENIX, ARIZONA 85016




                                                                           13                                 THIRD AFFIRMATIVE DEFENSE
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14          3.     As a separate and third affirmative defense to the Complaint and each purported
                                                                           15 cause of action contained therein, PeopleReady alleges that Plaintiff materially breached the

                                                                           16 Agreement thereby excusing PeopleReady’s performance under the Agreement.

                                                                           17                                FOURTH AFFIRMATIVE DEFENSE
                                                                           18          4.     As a separate and fourth affirmative defense to the Complaint and each purported
                                                                           19 cause of action contained therein, PeopleReady alleges that at all times, PeopleReady has acted in

                                                                           20 good faith and had reasonable grounds for believing its actions were in compliance with all

                                                                           21 agreements between PeopleReady and Plaintiff and applicable law.

                                                                           22                                 FIFTH AFFIRMATIVE DEFENSE
                                                                           23          5.     As a separate and fifth affirmative defense to the Complaint and each purported

                                                                           24 cause of action contained therein, PeopleReady alleges that the Agreement and certain provisions

                                                                           25 therein are unenforceable because they violate applicable law and/or public policy.

                                                                           26 / / /

                                                                           27

                                                                           28 / / /


                                                                                                                               -5-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 6 of 18



                                                                            1                                 SIXTH AFFIRMATIVE DEFENSE
                                                                            2          6.      As a separate and sixth affirmative defense to the Complaint and each purported

                                                                            3 cause of action contained therein, PeopleReady alleges that the Agreement and provisions therein

                                                                            4 lacked consideration.

                                                                            5                               SEVENTH AFFIRMATIVE DEFENSE
                                                                            6          7.      As a separate and seventh affirmative defense to the Complaint and each purported

                                                                            7 cause of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred because

                                                                            8 Plaintiff has failed to mitigate its damages.

                                                                            9                                EIGHTH AFFIRMATIVE DEFENSE
                                                                           10          8.      As a separate and eighth affirmative defense to the Complaint and each purported
                                                                           11 cause of action contained therein, PeopleReady alleges that PeopleReady is entitled to offset
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 monies or other consideration owed to PeopleReady by Plaintiff for Plaintiff’s own acts and
                           PHOENIX, ARIZONA 85016




                                                                           13 contractual breaches.
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14                                 NINTH AFFIRMATIVE DEFENSE
                                                                           15          9.      As a separate and ninth affirmative defense to the Complaint and each purported
                                                                           16 cause of action contained therein, PeopleReady alleges that Plaintiff’s claims and each of them are

                                                                           17 barred because PeopleReady substantially complied with all agreements between PeopleReady

                                                                           18 and Plaintiff.

                                                                           19                                TENTH AFFIRMATIVE DEFENSE
                                                                           20          10.     As a separate and tenth affirmative defense to the Complaint and each purported

                                                                           21 cause of action contained therein, PeopleReady alleges that Plaintiff’s Complaint and each and

                                                                           22 every cause of action are barred because Plaintiff failed to disclose information to PeopleReady

                                                                           23 material to the parties’ performance under the Agreement.

                                                                           24                              ELEVENTH AFFIRMATIVE DEFENSE
                                                                           25          11.     As a separate and eleventh affirmative defense to the Complaint and each purported

                                                                           26 cause of action contained therein, PeopleReady alleges that Plaintiff’s Complaint and each every

                                                                           27 cause of action contained therein are barred because PeopleReady has not breached any

                                                                           28 enforceable agreements between the parties.


                                                                                                                              -6-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 7 of 18



                                                                            1                                TWELFTH AFFIRMATIVE DEFENSE
                                                                            2          12.       As a separate and twelfth affirmative defense to the Complaint and each purported

                                                                            3 cause of action contained therein, PeopleReady alleges that Plaintiff’s claims and each and every

                                                                            4 cause of action contained therein are barred because Plaintiff would be unjustly enriched by the

                                                                            5 relief it seeks.

                                                                            6                              THIRTEENTH AFFIRMATIVE DEFENSE
                                                                            7          13.       As a separate and thirteenth affirmative defense to the Complaint and each

                                                                            8 purported cause of action contained therein, PeopleReady alleges that Plaintiff’s Complaint and

                                                                            9 each and every cause of action contained therein are barred because all or part of the Agreement

                                                                           10 and transaction between Plaintiff and PeopleReady resulted from Plaintiff’s fraud, deceit, and/or

                                                                           11 misrepresentation.
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12                              FOURTEENTH AFFIRMATIVE DEFENSE
                           PHOENIX, ARIZONA 85016




                                                                           13          14.       As a separate and fourteenth affirmative defense to the Complaint and each
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 purported cause of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred

                                                                           15 by the doctrines of waiver, estoppel and/or laches.

                                                                           16                               FIFTEENTH AFFIRMATIVE DEFENSE
                                                                           17          15.       As a separate and fifteenth affirmative defense to the Complaint and each purported
                                                                           18 cause of action contained therein, PeopleReady alleges that some or all of the Plaintiff’s claims are

                                                                           19 barred by accord and satisfaction, settlement and/or payment release.

                                                                           20                               SIXTEENTH AFFIRMATIVE DEFENSE
                                                                           21          16.       As a separate and sixteenth affirmative defense to the Complaint and each

                                                                           22 purported cause of action contained therein, PeopleReady alleges that the Agreement is the result

                                                                           23 of a mistake and/or lack of meeting of the minds.

                                                                           24                             SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                           25          17.       As a separate and seventeenth affirmative defense to the Complaint and each

                                                                           26 purported cause of action contained therein, PeopleReady alleges that all actions taken by

                                                                           27 PeopleReady with respect to Plaintiff were supported by legitimate business reasons.

                                                                           28


                                                                                                                                 -7-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 8 of 18



                                                                            1                            EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                            2          18.    As a separate and eighteenth affirmative defense to the Complaint and each

                                                                            3 purported cause of action contained therein, PeopleReady alleges that Plaintiffs have unclean

                                                                            4 hands.

                                                                            5                            NINETEENTH AFFIRMATIVE DEFENSE
                                                                            6          19.    As a separate and nineteenth affirmative defense to the Complaint and each

                                                                            7 purported cause of action contained therein, PeopleReady alleges that Plaintiff is estopped from

                                                                            8 seeking the relief it requests based upon contrary positions taken by Plaintiff.

                                                                            9                             TWENTIETH AFFIRMATIVE DEFENSE
                                                                           10          As a separate and twentieth affirmative defense to the Complaint and each purported cause
                                                                           11 of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred because Plaintiff
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 consented to the acts of PeopleReady that Plaintiff now alleges caused it harm.
                           PHOENIX, ARIZONA 85016




                                                                           13                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14          As a separate and twenty-first affirmative defense to the Complaint and each purported
                                                                           15 cause of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred because

                                                                           16 Plaintiff ratified the acts of PeopleReady.

                                                                           17                         TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                           18          As a separate and twenty-second affirmative defense to the Complaint and each purported
                                                                           19 cause of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred because

                                                                           20 Plaintiff has waived its claims against PeopleReady.

                                                                           21                           TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                           22          As a separate and twenty-third affirmative defense to the Complaint and each purported

                                                                           23 cause of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred as a

                                                                           24 matter of law because the Agreement violates applicable laws and public policy.

                                                                           25                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                           26          20.    As a separate and twenty-fourth affirmative defense to the Complaint and each

                                                                           27 purported cause of action contained therein, PeopleReady alleges that PeopleReady has fully

                                                                           28 and/or substantially performed any and all obligations it may have had to Plaintiff.


                                                                                                                               -8-
                                                                                   Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 9 of 18



                                                                            1                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                            2          21.     As a separate and twenty-fifth affirmative defense to the Complaint and each

                                                                            3 purported cause of action contained therein, PeopleReady allege that Plaintiff’s claim for

                                                                            4 attorney’s fees is barred.

                                                                            5                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                                            6          22.     As a separate and twenty-sixth affirmative defense to the Complaint and each

                                                                            7 purported cause of action contained therein, PeopleReady alleges that that any obligations owed

                                                                            8 by it under any alleged contract were excused by Plaintiff’s breach of the contracts.

                                                                            9                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                           10          23.     As a separate and twenty-seventh affirmative defense to the Complaint and each
                                                                           11 purported cause of action contained therein, PeopleReady alleges that the actions taken by
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 PeopleReady were in full compliance with the law.
                           PHOENIX, ARIZONA 85016




                                                                           13                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14          24.     As a separate and twenty-eighth affirmative defense to the Complaint and each
                                                                           15 purported cause of action contained therein, PeopleReady alleges that the Agreement is vague and

                                                                           16 ambiguous and should be construed against Plaintiff.

                                                                           17                           TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                                           18          25.     As a separate and twenty-ninth affirmative defense to the Complaint and each
                                                                           19 purported cause of action contained therein, PeopleReady alleges that Plaintiff’s claims are barred

                                                                           20 because PeopleReady does not have an obligation to defend or indemnify Plaintiff under the any

                                                                           21 valid agreement or applicable law.

                                                                           22                               THIRTIETH AFFIRMATIVE DEFENSE
                                                                           23          26.     As a separate and thirtieth affirmative defense to the Complaint and each purported

                                                                           24 cause of action contained therein, PeopleReady alleges that Plaintiff’s causes of action are barred

                                                                           25 by Plaintiff’s failure to perform all conditions precedent to Plaintiffs’ purported right to recover.

                                                                           26                              THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                                           27          27.     As a separate and thirty-first affirmative defense to the Complaint and each

                                                                           28 purported cause of action contained therein, PeopleReady alleges that Plaintiff’s causes of action


                                                                                                                                -9-
                                                                                    Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 10 of 18



                                                                            1 are barred by Plaintiff’s failure to perform all conditions subsequent to Plaintiff’s purported right

                                                                            2 to recover.

                                                                            3                           THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                                            4          28.     As a separate and thirty-second affirmative defense to the Complaint and each

                                                                            5 purported cause of action contained therein, PeopleReady alleges that there are other agreements

                                                                            6 between the parties concerning the matters alleged in Plaintiff’s complaint, including agreements

                                                                            7 and elements of agreements that are not reduced to writing.

                                                                            8                            THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                                            9          29.     As a separate and thirty-third affirmative defense to the Complaint and each

                                                                           10 purported cause of action contained therein, PeopleReady alleges that by virtue of the acts of the

                                                                           11 Plaintiff, and/or the persons and/or entities acting on its behalf, Plaintiff is barred from prosecuting
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 the purported causes of action set forth in the Complaint because of a failure of the Plaintiff,
                           PHOENIX, ARIZONA 85016




                                                                           13 and/or the persons and/or entities acting on its behalf, to perform all or any conditions, whether
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 precedent, concurrent and/or subsequent, covenants, and/or promises on their part to be performed

                                                                           15 as between the parties herein.

                                                                           16                           THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                                           17          30.     As a thirty-fourth separate and affirmative defense to the Complaint and each
                                                                           18 purported cause of action contained therein, PeopleReady alleges that negligent and/or intentional

                                                                           19 misrepresentations were made by Plaintiff to PeopleReady such that PeopleReady was induced to

                                                                           20 enter into the Agreement with Plaintiff and/or induced to continue performance under the contract

                                                                           21 with Plaintiff, which PeopleReady would not have done absent such misrepresentations.

                                                                           22                            THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                                                           23          31.     As a thirty-fifth separate affirmative defense to the Complaint and each purported

                                                                           24 cause of action contained therein, PeopleReady alleges that the damages Plaintiff seeks are the

                                                                           25 result of Plaintiff’s own negligence, gross negligence, and/or illegal acts.

                                                                           26 ///

                                                                           27 ///

                                                                           28


                                                                                                                                -10-
                                                                                    Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 11 of 18



                                                                            1                           THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                                                            2          32.    As a thirty-sixth separate affirmative defense to the Complaint and each purported

                                                                            3 cause of action contained therein, PeopleReady alleges that Plaintiff has not been injured or

                                                                            4 damaged as a proximate result of any act or omission for which PeopleReady is responsible.

                                                                            5                         THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                            6          33.    As a thirty-seventh separate affirmative defense to the Complaint and each

                                                                            7 purported cause of action contained therein, PeopleReady alleges that by virtue of the acts of the

                                                                            8 Plaintiff and/or the persons and/or the entities acting on Plaintiff’s behalf, PeopleReady has been

                                                                            9 damaged in an amount equal to or greater than the amount of damages, if any, to which Plaintiff

                                                                           10 might be entitled. As a result, PeopleReady is entitled to an offset against any sums found owing

                                                                           11 to PeopleReady from Plaintiff.
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12                          THIRTY-EIGHTH AFFIRMATIVE DEFENSE
                           PHOENIX, ARIZONA 85016




                                                                           13          34.    As a thirty-eighth separate affirmative defense to the Complaint and each
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 purported cause of action contained therein, PeopleReady alleges that it has not yet completed a

                                                                           15 thorough investigation or study or completed the discovery of all the facts and circumstances of

                                                                           16 the subject matter of the Complaint and, accordingly, reserves the right to amend, modify, revise

                                                                           17 or supplement its answer and to plead such other defenses and take such other further actions as it

                                                                           18 may deem proper and necessary in their defense upon completion of said investigation and/or

                                                                           19 study.

                                                                           20                           THIRTY-NINTH AFFIRMATIVE DEFENSE
                                                                           21          35.    As a thirty-ninth separate and affirmative defense to the Complaint and each

                                                                           22 purported cause of action contained therein, PeopleReady alleges that in each act or statement

                                                                           23 done or made by PeopleReady, its officers, employees and/or agents, with reference to Plaintiff

                                                                           24 were and continue to be made in good faith and are proper assertions of PeopleReady’s legal rights

                                                                           25 and obligations and, therefore, were and are privileged.

                                                                           26 ///

                                                                           27 ///

                                                                           28 ///


                                                                                                                              -11-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 12 of 18



                                                                            1                              FORTIETH AFFIRMATIVE DEFENSE
                                                                            2          36.     As a separate and fortieth affirmative defense to the Complaint and each purported

                                                                            3 cause of action contained therein, PeopleReady alleges that the purported causes of action asserted

                                                                            4 in the Complaint are barred by such statutes of limitation as may be applicable.

                                                                            5                            FORTY-FIRST AFFIRMATIVE DEFENSE
                                                                            6          37.     All possible affirmative defenses may not have been alleged if sufficient facts were

                                                                            7 not available after reasonable inquiry upon the filing of PeopleReady’s Answer and therefore

                                                                            8 reserves the right to amend this Answer to allege additional affirmative defenses if subsequent

                                                                            9 investigation warrants.

                                                                           10                                          COUNTERCLAIM
                                                                           11          Defendant/Counterclaimant PeopleReady counterclaims against Plaintiff/Counter-
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 Defendant Republic Services Procurement, Inc. (“Republic”) as follows:
                           PHOENIX, ARIZONA 85016




                                                                           13                                     GENERAL ALLEGATIONS
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14          1.      At all times mentioned herein, PeopleReady was and is a Washington corporation
                                                                           15 with its principal place of business in Washington.

                                                                           16          2.      Upon information and belief, Republic is a Delaware corporation with its principal
                                                                           17 place of business in Arizona.

                                                                           18          3.      On or around January 27, 2017, PeopleReady and Republic entered into a
                                                                           19 Temporary Labor Services Agreement (“Agreement”) under which PeopleReady agreed to

                                                                           20 provide laborers to certain of Republic’s facilities.

                                                                           21          4.      Pursuant to the Agreement, in or around May 2018, Darius Mitchell (“Mitchell”),

                                                                           22 an employee of PeopleReady, was working as garbage collector for Republic in Bedford,

                                                                           23 Middlesex County, Massachusetts.

                                                                           24 The Mitchell Injury

                                                                           25          5.      Upon information and belief, on or about May 7, 2018, Republic placed Mitchell

                                                                           26 on a garbage truck operated by a Republic employee, Herbert Otero, Jr. (“Otero”).

                                                                           27          6.      Upon information and belief, Mitchell was instructed by Republic, its agents,

                                                                           28 and/or its employees to ride on either the side or the back of the garage truck operated by Otero in


                                                                                                                               -12-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 13 of 18



                                                                            1 order to perform his duties as a trash collector.

                                                                            2          7.     Upon information and belief, on or about May 7, 2018, Otero was operating the

                                                                            3 garbage truck at a high rate of speed through an intersection and caused Mitchell to be thrown

                                                                            4 from the garbage truck and suffer severe injuries, including head injuries (the “Mitchell Injury”).

                                                                            5 Republic’s Violations of Safety Standards and Laws Caused the Mitchell Injuries

                                                                            6          8.     Upon information and belief, the United States Department of Labor, Occupational

                                                                            7 Safety & Heath Administration (“OSHA”) conducted an investigation of the Mitchell Injury.

                                                                            8          9.     Upon information and belief, at the time of the Mitchell Injury, Otero was

                                                                            9 operating the garage truck in a manner that was grossly negligent and violated applicable safety

                                                                           10 laws and standards, including OSHA regulations.

                                                                           11          10.    Otero’s negligence and violations of applicable safety standards and laws directly
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 and proximately caused the Mitchell Injury.
                           PHOENIX, ARIZONA 85016




                                                                           13          11.    Otero was Republic’s employee at the time of the Mitchell Injury and was
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 operating the garbage truck within the course and scope of his employment with Republic and at

                                                                           15 the direction of Republic. Republic is therefore liable for Otero’s actions pursuant to respondeat

                                                                           16 superior.

                                                                           17          12.    Upon information and belief, on or around June 12, 2018, Mitchell filed a

                                                                           18 negligence lawsuit against Republic and/or its affiliates, and its employee Otero in the

                                                                           19 Commonwealth of Massachusetts, Case No. 1881CV01696 for damages related to the Mitchell

                                                                           20 Injury (the “Mitchell Action”).

                                                                           21 PeopleReady Reasonably Expected Republic and Its Employees to Follow the Law

                                                                           22          13.    PeopleReady entered into the Agreement with Republic in good faith with a

                                                                           23 reasonable expectation that Republic, its affiliates and its employees would follow all applicable

                                                                           24 laws and safety standards and would not do anything to risk the safety and well-being of

                                                                           25 PeopleReady’s employees.

                                                                           26          14.    PeopleReady has no control over Republic’s trucks or machinery, the employees

                                                                           27 Republic hires to operate such trucks and machinery, the safety instruction and training that

                                                                           28 Republic provides to its own employee, or the manner in which Republic, its affiliates and/or its


                                                                                                                                  -13-
                                                                                    Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 14 of 18



                                                                            1 employees instruct PeopleReady’s employees to perform their work for Republic. Republic has

                                                                            2 retained complete discretion and control over all these aspects affecting the conditions and safety

                                                                            3 of PeopleReady’s employees. In this regard, there is a fiduciary relationship between PeopleReady

                                                                            4 and Republic as PeopleReady entrusts its employees to Republic, and Republic is in a superior

                                                                            5 position to ensure that Republic’s employees who operate the machinery and trucks on which

                                                                            6 PeopleReady’s employees work are adequately trained and will follow all applicable laws and

                                                                            7 safety standards.

                                                                            8          15.    By entering into the Agreement, PeopleReady had a reasonable expectation that

                                                                            9 Republic, its employees, and its affiliates would not engage in any act or omission that would

                                                                           10 compromise the safety or well-being of PeopleReady’s employees.

                                                                           11          16.    It was implicit in the Agreement that Republic, its employees, and its agents would
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 follow all applicable safety laws and standards and would not perform the Agreement in a way
                           PHOENIX, ARIZONA 85016




                                                                           13 that would risk the health, safety, and well-being of PeopleReady’s employees.
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 Mitchell’s Worker’s Compensation Claim

                                                                           15          17.    As a direct and foreseeable result of the conduct of Republic, its affiliates, and its
                                                                           16 employee, Otero, Mitchell filed a worker’s compensation claim against PeopleReady seeking

                                                                           17 benefits for the Mitchell Injury.

                                                                           18          18.    PeopleReady is a self-insured employer for worker’s compensation under
                                                                           19 applicable laws.

                                                                           20          19.    As a result of the Mitchell Injury, PeopleReady has paid worker’s compensation

                                                                           21 benefits and has incurred administrative and legal fees and costs related to the worker’s

                                                                           22 compensation claim totaling approximately $187,200 to date. PeopleReady will continue to incur

                                                                           23 worker’s compensation damages in the future.

                                                                           24          20.    Under applicable law, PeopleReady is subrogated to the rights of its employee,

                                                                           25 Mitchell, against Republic in the amount of worker’s compensation damages that PeopleReady

                                                                           26 has incurred.

                                                                           27 ///

                                                                           28 ///


                                                                                                                               -14-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 15 of 18



                                                                            1                                     FIRST CAUSE OF ACTION
                                                                            2                           (Negligence and Gross Negligence - Subrogation)
                                                                            3          21.     PeopleReady repeats and realleges all preceding paragraphs as though they were
                                                                            4 fully set forth at length herein.

                                                                            5          22.     Republic, its affiliates, and its employees owed PeopleReady’s employee, Mitchell,

                                                                            6 a duty of reasonable care.

                                                                            7          23.     Republic, its affiliates, and its employees were grossly negligent in breaching the

                                                                            8 duty of care owed to Mitchell.

                                                                            9          24.     Republic, its affiliates, and/or employees’ breaches of the duty of care owed to

                                                                           10 Mitchell, include, but are not limited to: (i) instructing Mitchell to ride on the side and/or back of

                                                                           11 the garbage truck at the time of the Mitchell Injury, knowing that this was dangerous and in
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 violation of applicable safety laws and standards under the circumstances; (ii) operating the
                           PHOENIX, ARIZONA 85016




                                                                           13 garbage truck at the time of the Mitchell Injury in a grossly negligent manner and in a manner that
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 was in violation of applicable safety standards and laws, knowing that severe physical injury to

                                                                           15 Mitchell was likely to occur; (iii) failing to properly train, supervise, and oversee employees and

                                                                           16 agents who were under Republic’s control, including Otero.

                                                                           17          25.     The acts and omissions of Republic, its affiliates, and its employees were careless,
                                                                           18 in violation of applicable safety laws and standards, grossly negligent, and recklessly disregarded

                                                                           19 the safety of Mitchell.

                                                                           20          26.     Republic knew or should have known that the acts and omissions of its affiliates

                                                                           21 and employees would almost certainly cause severe physical harm to garbage collectors, including

                                                                           22 Mitchell, but Republic disregarded the safety of Mitchell.

                                                                           23          27.     Republic’s breaches were the direct and proximate cause of the Mitchell Injury.

                                                                           24          28.     As a result of the Mitchell Injury, PeopleReady has incurred worker’s

                                                                           25 compensation damages.

                                                                           26          29.     By operation of law, PeopleReady is subrogated to Mitchell’s rights and claims

                                                                           27 against Republic in the amount of the worker’s compensation damages PeopleReady has incurred

                                                                           28 and will continue to incur in the future as a result of the Mitchell Injury.


                                                                                                                                -15-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 16 of 18



                                                                            1           30.    PeopleReady is therefore entitled to recover from Republic the amounts it has

                                                                            2 incurred and will continue to incur in worker’s compensation damages resulting from the Mitchell

                                                                            3 Injury.

                                                                            4                                     SECOND CAUSE OF ACTION
                                                                            5                      (Breach of the Covenant of Good Faith and Fair Dealing)
                                                                            6           31.    PeopleReady repeats and realleges all preceding paragraphs as though they were

                                                                            7 fully set forth at length herein.

                                                                            8           32.    The law implies a covenant of good faith and fair dealing in every contract.

                                                                            9           33.    Such implied terms are as much a part of a contract as are the express terms.

                                                                           10           34.    In executing the Agreement with Republic, PeopleReady reasonably expected that

                                                                           11 Republic, its affiliates, and its employees would not do anything to prevent PeopleReady from
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 receiving the benefits and entitlements of the Agreement, including the reasonable expectation that
                           PHOENIX, ARIZONA 85016




                                                                           13 Republic, its affiliates, and its employees would follow all applicable safety laws and standards
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 and would not act in a way that would threaten the safety or well-being of PeopleReady’s

                                                                           15 employees.

                                                                           16           35.    Republic breached the implied covenant of good faith and fair dealing by

                                                                           17 performing the Agreement in a way that that caused unreasonable risk of physical harm and injury

                                                                           18 to Mitchell.

                                                                           19           36.    Republic’s breaches of the covenant of good faith and fair dealing include, but are

                                                                           20 not limited to, (i) instructing and/or permitting People Ready’s employees to ride on the side

                                                                           21 and/or back of a garbage truck under circumstances that Republic knew were extremely dangerous

                                                                           22 and in violation of applicable safety laws and standards; (ii) permitting its employees to operate

                                                                           23 garbage trucks in a grossly negligent manner and in a manner that violates applicable safety

                                                                           24 standards and laws, knowing that severe physical injury to PeopleReady’s employees was likely to

                                                                           25 occur; (iii) failing to properly train, supervise, and oversee Republic’s own employees who were

                                                                           26 under Republic’s control, knowing that such failure risked severe injury to PeopleReady’s

                                                                           27 employees. Republic may have breached the implied covenant of good faith and fair dealing in

                                                                           28 other ways that are not yet known to PeopleReady.


                                                                                                                              -16-
                                                                                  Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 17 of 18



                                                                            1           37.   Republic did not disclose to PeopleReady that its employees were operating

                                                                            2 garbage trucks in a manner that violated applicable safety laws and standards. Republic did not

                                                                            3 disclose to PeopleReady that it was causing PeopleReady’s employees to ride on the back and/or

                                                                            4 side of garbage trucks under unsafe circumstances. Republic maintains complete control over

                                                                            5 these conditions and instructions and PeopleReady trusted that Republic would perform the

                                                                            6 Agreement in a way that would not cause unusual risk of harm to PeopleReady’s employees.

                                                                            7           38.   Republic’s breaches of the good the covenant of good faith and fair dealing were

                                                                            8 material breaches to the Agreement.

                                                                            9           39.   Republic’s breaches of the covenant of good faith and fair dealing to the

                                                                           10 Agreement were the direct and proximate cause of the Mitchell Injury.

                                                                           11           40.   PeopleReady has been damaged by Republic’s breaches of the covenant of good
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12 faith and fair dealing. PeopleReady’s damages include, but are not limited to, the worker’s
                           PHOENIX, ARIZONA 85016




                                                                           13 compensation benefits PeopleReady has paid to Mitchell as a result of the Mitchell Injury.
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14 PeopleReady is also damaged to the extent that Republic is demanding that PeopleReady defend

                                                                           15 and indemnify Republic against the Mitchell Action even though the Mitchell Action and the

                                                                           16 Mitchell Injury were caused by the breaches of Republic, its affiliates, and its employees described

                                                                           17 herein.

                                                                           18           41.   PeopleReady is entitled to its attorney’s fees and costs under the Agreement.

                                                                           19           WHEREFORE, PeopleReady prays for judgment as follows:

                                                                           20           1.    That Plaintiff take nothing by its Complaint;

                                                                           21           2.    That judgment be entered in favor of PeopleReady;

                                                                           22           3.    That Plaintiff’s Complaint be dismissed with prejudice in its entirety;

                                                                           23           4.    For general and special damages in an amount greater than $75,000;

                                                                           24           5.    That PeopleReady be awarded its attorney’s fees and costs; and

                                                                           25           6.    For such other and further relief as the Court deems just and proper.

                                                                           26

                                                                           27

                                                                           28


                                                                                                                              -17-
                                                                                   Case 2:19-cv-00299-SPL Document 10 Filed 01/25/19 Page 18 of 18



                                                                            1 DATED: January 25, 2019                    PAYNE & FEARS       LLP

                                                                            2

                                                                            3
                                                                                                                         By:           /s/ Matthew L. Durham
                                                                            4                                                   Matthew L. Durham
                                                                                                                                Arizona Bar No. 032754
                                                                            5                                                   Sarah J. Odia, Pro Hac Vice Forthcoming
                                                                                                                                2375 East Camelback Road, 6th Floor
                                                                            6                                                   Phoenix, Arizona 85016
                                                                                                                                Telephone: (602) 344-9549
                                                                            7
                                                                                                                                Attorneys for Defendant and Counterclaimant,
                                                                            8                                                   PEOPLEREADY, INC.
                                                                            9

                                                                           10

                                                                           11
PAYNE & FEARS LLP
                    2375 EAST CAMELBACK ROAD, 6TH FLOOR




                                                                           12
                                                                                                                        JURY DEMAND
                           PHOENIX, ARIZONA 85016




                                                                           13
                             ATTORNEYS AT LAW


                                                          (602) 344-9549




                                                                           14            Defendant/Counterclaimant PeopleReady, Inc. hereby demands a jury trial

                                                                           15
                                                                                DATED: January 25, 2019                  PAYNE & FEARS       LLP
                                                                           16

                                                                           17

                                                                           18                                            By:           /s/ Matthew L. Durham
                                                                                                                                Matthew L. Durham
                                                                           19                                                   Arizona Bar No. 032754
                                                                                                                                Sarah J. Odia, Pro Hac Vice Forthcoming
                                                                           20                                                   2375 East Camelback Road, 6th Floor
                                                                                                                                Phoenix, Arizona 85016
                                                                           21                                                   Telephone: (602) 344-9549

                                                                           22                                                   Attorneys for Defendant and Counterclaimant
                                                                                                                                PEOPLEREADY, INC.
                                                                           23
                                                                                4845-7013-1334.1
                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                                                               -18-
